Citation Nr: 0416729	
Decision Date: 06/25/04    Archive Date: 06/30/04	

DOCKET NO.  00-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for status 
post arthrotomy with lateral meniscectomy of the left knee, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased initial rating for status 
post arthroscopy with meniscus tear of the right knee, 
currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased initial rating for post-
traumatic arthritis of the left knee, currently evaluated as 
10 percent disabling. 

4.  Entitlement to an increased initial rating for post-
traumatic arthritis of the right knee, currently evaluated as 
10 percent disabling. 

5.  Entitlement to an increased (compensable) initial rating 
for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had over 20 years of active service at the time 
of his retirement in November 1997, including active service 
from February 1968 to April 1972, and from August 1983 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in St. Louis, 
Missouri, and New Orleans, Louisiana.

A June 2002 signed statement indicates that the veteran no 
longer desired to continue his appeal with respect to the 
issues of increased ratings for status post arthrotomy with 
lateral meniscectomy of the left knee, status post 
arthroscopic with meniscus tear of the right knee, and post-
traumatic arthritis of the right and left knees.


FINDINGS OF FACT

1.  The veteran initiated an appeal from a December 1998 RO 
decision granting service connection for post-traumatic 
arthritis/status post arthroscopy of the right knee, and 
post-traumatic arthritis/status post arthrotomy with lateral 
meniscectomy of the left, each evaluated as 10 percent 
disabling; a November 2000 RO decision assigned 20 percent 
evaluations for status post arthrotomy with lateral 
meniscectomy of the left knee and status post arthroscopy for 
meniscus tear of the right knee, and assigned 10 percent 
evaluations for post-traumatic arthritis of the left knee and 
post-traumatic arthritis of the right knee.  

2.  In a June 2002 signed written statement the veteran 
indicated that the issues of increased ratings for status 
post arthrotomy with lateral meniscectomy of the left knee, 
post-traumatic arthritis of the left knee, status post 
arthroscopy for meniscus tear of the right knee, and post-
traumatic arthritis of the right knee were not disputed.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran with respect to the issues of increased ratings for 
status post arthrotomy with lateral meniscectomy of the left 
knee, status post arthroscopy with meniscus tear of the right 
knee, and post-traumatic arthritis of the right and left 
knees have been met.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b)(c)(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A December 1998 RO decision granted service connection for 
post-traumatic arthritis/status post arthroscopy of the right 
knee, and post-traumatic arthritis/status post arthrotomy 
with lateral meniscectomy of the left, and assigned 10 
percent evaluations for each.  A November 2000 RO decision 
granted a 20 percent evaluation for status post arthroscopy 
with meniscus tear of the right knee, a 20 percent evaluation 
for status post arthrotomy with lateral meniscectomy of the 
left knee, a 10 percent evaluation for post-traumatic 
arthritis of the right knee, and a 10 percent evaluation for 
post-traumatic arthritis of the left knee.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal of a 
substantive appeal may be made by the appellant or by his 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the expressed written consent of the appellant.  
38 C.F.R. § 20.204(c).  In a June 2002 signed written 
statement the veteran indicated that the first four issues 
shown in an April 2002 supplemental statement of the case 
were not disputed.  The first four issues are:  Increased 
ratings for status post arthrotomy with lateral meniscectomy 
of the left knee, post-traumatic arthritis of the left knee, 
status post arthroscopy for meniscus tear of the right knee, 
and post-traumatic arthritis of the right knee.  Accordingly, 
the Board does not have jurisdiction to review the appeal 
with respect to these issues because the veteran has 
withdrawn his appeal with respect to these issues.  
Therefore, these issues are dismissed without prejudice.


ORDER

The appeal with respect to entitlement to increased initial 
ratings for status post arthrotomy with lateral meniscectomy 
of the left knee, evaluated as 20 percent disabling, status 
post arthroscopy for meniscus tear of the right knee, 
evaluated as 20 percent disabling, post-traumatic arthritis 
of the left knee, evaluated as 10 percent disabling, and 
post-traumatic arthritis of the right knee, evaluated as 
10 percent disabling, are dismissed.


REMAND

In a July 2002 statement, the veteran reported continued 
decline in hearing ability.  The most recent VA audiology 
examination was accomplished in February 2002.  The Board 
observes that the February 2002 VA audiology examination does 
reflect a decrease in hearing acuity when compared with the 
March 1998 VA audiology examination.  In light of the above, 
the appeal is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 notice obligations 
have been satisfied in accordance with 
any applicable legal precedent.

2.  The veteran should be afforded a VA 
audiology examination to determine the 
nature and extent of his service-
connected bilateral sensorineural hearing 
loss.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to identify all 
symptoms related to the veteran's 
service-connected bilateral sensorineural 
hearing loss.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased (compensable) initial rating 
for bilateral sensorineural hearing loss, 
with any appropriate consideration of the 
changes to the rating criteria on June 
10, 1999.  If the claim remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded the appropriate 
period of time to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.  If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



